IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 464 WAL 2015
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
LAWRENCE ROBERT STIEFEL,                      :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 8th day of March, 2016, the Petition for Allowance of Appeal and

Applications for Relief are DENIED.



      Justice Eakin did not participate in the decision of this matter.